Nelson, J.
The sole question for decision here is the same as that determined in Hofmeister v. Hunter, ante, p. 81, 283 N. W. 330. This controversy is ruled by the decision in that case, and it is held that the assignment was valid; that it was not against the public policy of this state; *93that the assignment and the warranty deed were given to secure the indebtedness owing Wencil Jansky by Oscar Hunter, and to that extent constitute a valid and enforceable agreement. Upon payment to the Janskys of the amount of the proceeds representing the share of Oscar Hunter in the proceeds of the real estate sold in the partition action involved in this appeal, together with so much of the moneys held by E. V. Wernick, administrator of the estate of Elvah Hunter, deceased, as will liquidate the indebtedness of Oscar Hunter to Wencil Jansky, the latter shall release his interest in and to the balance of the money, if any, held by the administrator.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment in accordance with the opinion.